DETAILED ACTION

Status of Claims

This action is in response to the amendment filed on 12/27/2021.
Claims 1, 5-8, 10-13, 16, and 18-20 have been amended.
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 16, and 18 recite the limitations “the display of the first GUI is terminated upon termination of execution of the first application, and the display of the second GUI is terminated upon termination of execution of the second application.” The examiner finds no support for such amendments and thus they are considered new matter. Applicant can point to where support for such limitations can be 


	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a system (claim 1), server (claim 16), and method (claim 18) and thus fall within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claim limitations, when considered individually and as an ordered combination, are directed to certain methods of organizing human activities related to fundamental economic principles or practices, commercial or legal interactions, and managing personal relationships or interactions between people. The claims provide a manner of cross promotion in which a user who has received a message in one instance now causes a user of a second instance to receive a message. Further, the messages are prioritized based on a whether a relationship exists between the users. Such activity of cross promotion is a fundamental economic practice and further involves the commercial interaction of targeted advertising.
The following limitations are considered as merely descriptive of abstract concepts:
receive a notification that a first instance created by a first developer is being run by a first user, store information indicating whether a first message associated with the first developer has been displayed to a second user executing a second instance associated with a second developer, determine whether the first message associated with the first developer has been displayed to the second user executing the second instance associated with the second developer, transmit a second message associated with the second developer to be displayed at the first instance when it is determined that the first message associated with the first developer has been displayed on the second instance associated with the second developer, not transmitting the second message when it is determined that the first message has not been displayed to the second instance, determine whether an occurrence of interactions between a first ID of a first user of the first instance and a second ID of a second user of the second instance exceeds a predetermined threshold, prioritize display of the second message when the predetermined value is determined to be exceeded, not prioritize the display of the second message when the predetermined value is determined not to be exceeded, store an indication that the second message associated with the second developer has been transmitted to the first instance (claim 1)
obtain an indication that a first instance made by a first developer is being run by a first user; obtain, form the first user, first information identifying a first ID of a first user corresponding to the first instance; determine whether the first message associated with the first developer has been transmitted to a second user and displayed by the second user executing a second instance made by a second developer; identify a second message associated with the second instance made by the second developer to be transmitted to the first user in a case that it is determined that the first message associated with the first developer has been transmitted to the second user and not to be transmitted to the first user in a case that is determined that he first message has not been transmitted to the second user; identify whether the second message includes a reference to a second ID of a second user corresponding to the second instance executed by the second user; determine whether the first ID of the first user and the second ID of the second user are linked in a social graph; prioritize the second message for display by the first user in a case that the first ID of the first user and the second ID of the second user are linked in a social graph; transmit the prioritized second message of the first user (claim 16);
receive a notification that a first instance created by a first developer is being run by a first user, storing information indicating whether a first message associated with the first developer has been displayed to a second user executing a second instance associated with a second developer, determine whether the first message associated with the first developer has been displayed to the second user executing the second instance associated with the second developer, transmit a second message associated with the second developer to be displayed at the first instance when it is determined that the first message associated with the first developer has been displayed on the second instance associated with the second developer, not transmitting the second message when it is determined that the first message has not been displayed to the second instance, determining whether an occurrence of interactions between a first ID of a first user of the first instance and a second ID of a second user of the second instance exceeds a predetermined threshold, prioritize display of the second message when the predetermined value is determined to be exceeded, not prioritize the display of the second message when the predetermined value is determined not to be exceeded, store an indication that the second message associated with the second developer has been transmitted to the first instance (claim 18)
With regard to the dependent claim limitations, when considered individually and as an ordered combination, the following limitations are considered as merely descriptive of abstract concepts:
Wherein the first instance creator corresponds to a maker of the first instance and the second instance creator corresponds to a maker of the second instance (claim 4); Receive first information identifying the first ID of the first user of the first instance and select the second message based on the first information identifying the first ID of the first user of the first instance received from the first user (claim 5); receive from the second user, second information identifying the second ID of the second user of the second instance, and select the second message based on the first information identifying the first user of the first instance and the second information identifying the second ID of the second user of the second instance (claim 6); access a social graph to determine a degree of friendship between the first ID of the first user and the second ID of the second user based on the first information identifying the first ID of the first user of the first instance and the second information identifying the second ID of the second user of the second instance (claim 7); select the second message based on the degree of friendship between the first ID of the first user and the second ID of the second user determined by accessing the social graph (claim 8); access the social graph by transmitting a request to a social networking service (claim 9); receive, from the second user, second information identifying the second user of the second instance; and access a social graph to determine whether the first ID of the first user and the second ID of the second user are linked in the social graph; and select the second message based on identifying that the first ID of the first user and the second ID of the second user are linked in the social graph. (claim 10); the second message indicates that the second ID of the second user has achieved a predetermined condition in the second instance (claim 11); the second message indicates that the second ID of the second user has reached a particular game level in the second instance (claim 12); wherein the second message corresponds to a message for the second instance creator (claim 13) access the social graph to transmit a request to a social network service (claim 17); receiving, from the first user, first information identifying the first user ID of the first user of the first instance; receiving, from the second user, second information identifying the second ID of the second user of the second instance; and selecting the second message based on the first information identifying the first ID of the first user of the first instance and the second information identifying the second ID of the second user of the second instance (claim 19); accessing a social graph to determine whether the first ID of the first user and the second ID of the second user are linked in the social graph; and selecting the second message based on identifying that the first ID of the first user and the second ID of the second user are linked in the social graph (claim 20).
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional elements of a communication interface, memory, circuitry, network, first and second computing devices executing first and second applications displaying first and second graphical user interfaces (GUI) which are terminated upon termination of execution of the first and second applications, plurality of servers (claim 2), wherein the applications are video games (claim 3) video games made by developers (claim 4), a link for installation (claim 13), mobile phone (claim 14), and tablet computer (claim 15). The communication interface, memory, circuitry, network, first and second computing devices executing applications and displaying GUI’s, servers, mobile phone, and tablet are recited at a high level of generality and are used to perform generic computer functions of storing information, transmitting data, making determinations, and displaying. Thus the computing components are merely used a tool to implement the abstract idea. Further, the execution of applications which include generic GUI’s for displaying messages, terminating the GUI when terminating the application, applications being video games made by developers, providing links to install an application, and the computing devices being a mobile phone or tablet merely provide a general link to a particular technological environment or field of use (i.e. video game environment). Accordingly, the additional elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with regard to practical application, the computing elements and generic GUI are recited at a high level of generality, performing generic computer functions that amount to no more than using the computer as a tool to implement the abstract idea. Further the computing devices running an application, terminating the GUI when terminating execution of the app, the computing devices being a mobile phone or tablet, providing a link to install an application merely provide a general link to a particular technological environment (i.e. video game environment). As a result the claims are not patent eligible under 35 USC 101.


Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments regarding support for the limitations described in the current 112 rejection. Applicant has not shown any support for the display of the GUI being terminated upon termination of the first application. The figure and paragraph recited by applicant provide no mention or indication of the GUI being terminated when the application is terminated. As best the examiner can tell, applicant is implying that it is routine or conventional to terminate a GUI when the application containing the GUI is terminated. Due to the lack of support, applicant can either make it clear on the record that such activity is routine and common with regard to computing applications, remove the limitations, or point to adequate support. As a result such rejection has been maintained.
The examiner has considered but does not find persuasive applicant’s arguments regarding previous rejections under 35 USC 101. Applicant provides no actual reason why the claims are not directed to certain methods of organizing human activities. As noted above, the claims are directed to abstract concepts regarding cross promotion and prioritized messaging. Further, the Patent Board indicated the claims were directed to abstract concepts in the decision rendered on 6/16/2021. Further, the claims are being rejected as being directed to certain methods of organizing human activity. Thus the 
Applicant argues that the claims have practical application. The examiner respectfully disagrees. As noted above, the additional elements fail to provide a practical application as the additional elements do no more than apply the abstract idea using generic computing components and provide no more than a general link to a particular technological environment. Simple communication between applications and computing devices is not the bar for whether claims have practical application. These applications are no more than a general link to an online video game environment. Further, the computing devices are generic and do no more than use these devices as a tool to implement the abstract concepts regarding cross promotion and message prioritization. 
With regard to step 2B the examiner respectfully disagrees. The examiner has not stated the additional elements were well-understood, routine, or conventional. See MPEP 2106.05 A. The 4 listed reasons claim limitations do not qualify as significantly more include mere instructions to apply an abstract idea on a computer, appending well-understood, routine, conventional activities, insignificant extra solution activity, and general linking. The additional elements were found not to include an inventive concept based on using generic computing components to implement the abstract idea and general linking. As a result such arguments with regard to Berkheimer are moot. Even so, applicant’s own specification readily admits that such GUI’s previously existed within video games (See page 1, Description of Related Art). Again, merely providing a more targeted message in no way improves the interface itself. The fact that the messages are cross promoted messages is simply part of the abstract idea. 
It is abundantly clear from the claims that they are not directed to technical improvements of interface elements but rather merely use an interface to display targeted communications. Further, prioritizing messages from social contacts does not improve the interface itself. The interface still merely displays the message. Prioritizing the messages to display based on social relationships is simply part of 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688